Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 1 of 33 Page ID #:150



  1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
  2   Jerome A. Clay, Esq. (SB #327175)
      LAW OFFICE OF RONDA BALDWIN-KENNEDY
  3   5627 Kanan Rd. #614
  4   Agoura Hills, CA 91301
      Phone: (951) 268-8977
  5   Fax: (702) 974-0147
  6   Email: ronda@lorbk.com
  7
      Raymond M. DiGuiseppe (SB #228457)
  8   The DiGuiseppe Law Firm, P.C.
  9
      4320 Southport-Supply Road, Suite 300
      Southport, North Carolina 28461
 10   Phone: 910-713-8804
 11   Fax: 910-672-7705
      Email: law.rmd@gmail.com
 12
 13   Attorneys for Plaintiffs
 14
                             UNITED STATES DISTRICT COURT
 15
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
      DONALD MCDOUGALL, an                                Case No. 2:20-cv-02927
 17
      individual; JULIANA GARCIA, an
 18   individual; SECOND AMENDMENT
 19   FOUNDATION; CALIFORNIA GUN                        DECLARATION OF RONDA
      RIGHTS FOUNDATION; and                            BALDIN-KENNEDY IN SUPPORT
 20   FIREARMS POLICY COALITION,                        OF PLAINTIFF’S MOTION FOR
 21   INC.,                                             PRELIMINARY INJUNCTION
                       Plaintiffs,
 22         vs.
 23
      COUNTY OF VENTURA,
 24   CALIFORNIA; BILL AYUB, in his
 25   official capacity; WILLIAM T. FOLEY,
      in his official capacity, ROBERT
 26   LEVIN, in his official capacity; and
 27   VENTURA COUNTY PUBLIC
      HEALTH CARE AGENCY,
 28


                                                    –1–
       DECLARATION OF RONDA BALDWIN-KENNEDY IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 2 of 33 Page ID #:151



  1
  2                         Defendants.

  3
  4                DECLARATION OF RONDA BALDWIN-KENNEDY
  5         I, Ronda Baldwin-Kennedy, declare as follows:
  6         1.      I am an attorney at law, duly licensed to practice law in this state and
  7   appear before its courts. I am admitted to the Central District of California. I am
  8   counsel of record for plaintiff Donald McDougall et al. in the above-captioned
  9   matter. I have personal knowledge of the facts stated herein and, if called as a
 10   witness, could and would competently testify to such facts.
 11         2.      I have personally verified the documents described below and used the
 12   factual information within each document in the drafting of the Points and
 13   Authorities in Support of Plaintiffs’ Motion For Preliminary Injunction.
 14         3.      Attached hereto as Exhibit 1 is a true and correct copy of the State of
 15   California, Executive Department, Executive Order N-33-20 signed by Governor
 16   Gavin Newsom on March 19, 2020.
 17         4.      Attached hereto as Exhibit 2 is a true and correct copy of the County
 18   of Ventura Public Health Department Order of the Health Officer dated March 17,
 19   2020; also found at https://vcportal.ventura.org/CEO/VCNC/2020-03-
 20   17_Ventura_County_Public_Health_Order.pdf.
 21         5.      Attached hereto as Exhibit 3 is a true and correct copy of the County
 22   of Ventura Public Health Department Order of the Health Officer dated March 20,
 23   2020; also found at https://s30623.pcdn.co/wp-
 24   content/uploads/2020/03/StayWellAtHomeOrder.pdf.
 25         6.      Attached hereto as Exhibit 4 is a true and correct copy of the County
 26   of Ventura Public Health Department Order of the Health Officer dated March 31,
 27   2020; also found at
 28   https://vcportal.ventura.org/covid19/docs/March_31_2020_Order.pdf.

                                                    –2–
       DECLARATION OF RONDA BALDWIN-KENNEDY IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 3 of 33 Page ID #:152



  1         7.      Attached hereto as Exhibit 5 is a true and correct copy of the County
  2   of Ventura Public Health Department Order of the Health Officer dated April 9,
  3   2020; also found at https://vcportal.ventura.org/covid19/docs/2020-04-
  4   09_COVID19_PH_Order_April_9_2020.pdf.
  5         8.      Attached hereto as Exhibit 6 is a true and correct copy of the
  6   Department of Homeland Security, “Guidance on the Essential Critical
  7   Infrastructure Workforce”, dated March 28, 2020.
  8
  9         I declare under penalty of perjury that the foregoing is true and correct.
 10
 11    Dated: April 14, 2020
 12
                                                         /s/ Ronda Baldwin-Kennedy
 13                                                      Ronda Baldwin-Kennedy
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                    –3–
       DECLARATION OF RONDA BALDWIN-KENNEDY IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 4 of 33 Page ID #:153




                         Exhibit 1
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 5 of 33 Page ID #:154

                          EXECUTIVE DEPA RTMENT
                           STATE OF CALIFORNIA


                               EXECUTIVE ORDER N-33-20

       WHEREAS on March 4, 2020, I proclaimed a State of Emergency to exist in
 California as a result of the threat of COVID-19; and

       WHEREAS in a short period of time, COVID-19 has rapidly spread
 throughout California, necessitating updated and more stringent guidance from
 federal, state, and local public health officials; and

        WHEREAS for the preservation of public health and safety throughout the
 entire State of California, I find it necessary for all Californians to heed the State
 public health directives from the Department of Public Health.

        NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
 in accordance with the authority vested in me by the State Constitution and
 statutes of the State of California, and in particular, Government Code sections
 8567, 8627, and 8665 do hereby issue the following Order to become effective
 immediately:

       IT IS HEREBY ORDERED THAT:

       1) To preserve the public health and safety, and to ensure the healthcare
          delivery system is capable of serving all, and prioritizing those at the
          highest risk and vulnerability, all residents are directed to immediately
          heed the current State public health directives, which I ordered the
          Department of Public Health to develop for the current statewide
          status of COVID-19. Those directives are consistent with the March 19,
          2020, Memorandum on Identification of Essential Critical Infrastructure
          Workers During COVID-19 Response, found at: https://covid19.ca.gov/.
          Those directives follow:

                    ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                 March 19, 2020

           To protect public health, I as State Public Health Officer and Director
           of the California Department of Public Health order all individuals living
           in the State of California to stay home or at their place of residence
           except as needed to maintain continuity of operations of the federal
           critical infrastructure sectors, as outlined at
           https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19.
           In addition, and in consultation with the Director of the Governor's
           Office of Emergency Services, I may designate additional sectors as
           critical in order to protect the health and well-being of all Californians.

            Pursuant to the authority under the Health and Safety Code 120125,
            120140, 131080, 120130(c), 120135, 120145, 120175 and 120150, this
            order is to go into effect immediately and shall stay in effect until
            further notice.

            The federal government has identified 16 critical infrastructure sectors
            whose assets, systems, and networks, whether physical or virtual, are
            considered so vital to the United States that their incapacitation or
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 6 of 33 Page ID #:155



            destruction would have a debilitating effect on security, economic
            security, public health or safety, or any combination thereof. I order
            that Californians working in these 16 critical infrastructure sectors may
            continue their work because of the importance of these sectors to
            Californians' health and well-being.

            This Order is being issued to protect the public health of Californians.
            The California Department of Public Health looks to establish
            consistency across the state in order to ensure that we mitigate the
            impact of COVID-19. Our goal is simple, we want to bend the curve,
            and disrupt the spread of the virus.

            The supply chain must continue, and Californians must have access to
            such necessities as food, prescriptions, and health care. When people
            need to leave their homes or places of residence, whether to obtain
            or perform the functions above, or to otherwise facilitate authorized
            necessary activities, they should at all times practice social distancing.

        2) The healthcare delivery system shall prioritize services to serving those
           who are the sickest and shall prioritize resources, including personal
           protective equipment, for the providers providing direct care to them.

        3) The Office of Emergency Services is directed to take necessary steps to
           ensure compliance with this Order.

        4) This Order shall be enforceable pursuant to California law, including,
           but not limited to, Government Code section 8665.

          IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
  filed in the Office of the Secretary of State and that widespread publicity and
  notice be given of this Order.

        This Order is not intended to, and does not, create any rights or benefits,
  substantive or procedural, enforceable at law or in equity, against the State of
  California, its agencies, departments, entities, officers, employees, or any other
  person.


                                        IN WITNESS WHEREOF I have
                                        hereunto set my hand and caused
                                        the Gre t Seal of the tote of
                                                             d his 19th day




                                        ATTEST:




                                        ALEX PADILLA
                                        Secretary of State
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 7 of 33 Page ID #:156




                         Exhibit 2
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 8 of 33 Page ID #:157
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 9 of 33 Page ID #:158
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 10 of 33 Page ID #:159
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 11 of 33 Page ID #:160
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 12 of 33 Page ID #:161




                          Exhibit 3
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 13 of 33 Page ID #:162
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 14 of 33 Page ID #:163
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 15 of 33 Page ID #:164
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 16 of 33 Page ID #:165
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 17 of 33 Page ID #:166
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 18 of 33 Page ID #:167
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 19 of 33 Page ID #:168
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 20 of 33 Page ID #:169




                          Exhibit 4
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 21 of 33 Page ID #:170




                                     STAY WELL AT HOME
                   ORDER OF THE VENTURA COUNTY HEALTH OFFICER

    ORDER EXTENDING THE HEALTH OFFICER'S ORDER DATED MARCH 17,2020,
    AND IMPOSING ADDITIONAL LIMITATIONS ON ACTIVITIES AND BUSINESSES

                                DATE OF ORDER: MARCH 31,2020

   Please read this Order carefully. This Order extends the expiration date of the Health
   Officer's March 17,2020, Order to April 19,2020, and imposes additional limitations on
   the activities of persons and entities. The Health Officer's March 2002020, Order remains
   in place, except where inconsistent with more restrictive limitations set out in this Order.

   Pursuant to Health and Safety Code section 120295 et seq., violation of or failure to comply
         with this Order is a misdemeanor punishable by fine, imprisonment, or both.


   PURSUANT TO SECTIONS 1OIO4O, 101085 AND I2OI75 OF THE HEALTH AND SAFETY
   CODE, THE HEALTH OFFICER OF VENTURA COLINTY HEREBY ORDERS AS
   FOLLOWS:

      1. Intent. The intent of this Order is to (a) extend the duration of the Health Offrcer's   Order
           dated March 17,2020, to    April 19,2020; (b) keep the Health Officer's March 20,2020,
           Order in place except that any more restrictive limitations in this Order shall control; (c)
           impose new and additional limitations on the activities of persons and entities thatare
           more restrictive than the existing orders; and (d) clarify that a violation of the Health
           Officer's Orders by a business may subject the business to liability under the state's
           unfair competition law as well as other civil and criminal penalties.

           The main intent of all Orders, including this Order, is to limit the spread of COVID- 19 to
           the maximum extent possible by keeping all persons in their places of residence to the
           maximum extent possible. Failure to comply with any of the provisions of these Orders
           constitutes an imminent threat to public health.

      2.   March 17. 2020. and March 20. 2020. Orders. This Order supplements and extends the
           Orders dated March 17,2020, and March 20,2020, both of which shall remain in full
           force and effect, except where inconsistent with more restrictive limitations set out in this
           Order, for the duration of this Order.

      3.   Procedures for take-out restaurants and entities. Licensed, permanent food facilities that
           have been allowed under the current Orders to prepare and offer food via delivery
           service, pick-up or drive-thru must comply with the following procedures:




                                                     1
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 22 of 33 Page ID #:171




              a.   Containers required. All food must be completely contained in a suitable
                   container before being transferred to a customer. For example, ice cream cones
                   are not allowed; ice cream scoops in a covered container are allowed.
              b.   Must consume food away from premises. The exception for take-out food
                   activities is designed to enable persons who are confined to their places of
                   residence to obtain prepared food to take back to their places ofresidence for
                   consumption. The take-out food shall not be consumed anywhere within the line-
                   of-sight of a person standing in front of the facility that sold the food.
              c.   Six-foot spacing must be maintained. All persons waiting in line or otherwise
                   congregating outside a food facility selling food via take-out, delivery or drive-
                   thru shall maintain a distance of at least six feet from all other persons. Current
                   Orders already require that all persons inside the facility must maintain a distance
                   ofat least six feet from other persons.

      4.   Essential Businesses must limit activities to essential goods and services. The March 20,
           2020, Order required all businesses, except Essential Businesses, to close. The primary
           purpose for this exception is to provide support for persons required to stay at home or
           work from home. In some cases, business types were deemed essential because they
           supported the maintenance of Essential Infrastructure, Essential Governmental Functions
           or Services, or Healthcare Operations. However, it is determined that the activities of
           businesses deemed to be Essential Businesses should be limited to the provision of those
           goods and services essential to the overall intent of the Health Officer's Orders.
           Therefore:

              a.   Grocery stores, certified farmers' markets, farm and produce stands,
                   supermarkets, convenience stores and other establishments that sell food,
                   beverages, pet supplies or household products (such as cleaning and personal care
                   products) necessary to the safe, sanitary and essential operation ofplaces of
                   residence, that are open to the public, shall not sell any goods other than those
                   described in this subsection (a). The sale of items not listed herein, such as
                   clothing, jewelry, sporting goods, furniture, etc., is prohibited.
              b.   Only businesses whose primary business is the sale of food, beverages, pet
                   supplies or household products (such as cleaning and personal care products)
                   qualify as an Essential Business under subdivision (a) above. For example, a
                   tobacco or vape store that sells a minimal amount of snacks and water as a side
                   business does not qualify as a grocery store, convenience store or similar
                   establisluuent. Items, the sale of which constitutcs lsss than 33 pcrccnt of a
                   business's gross sales over the last six months, are deemed to be minimal.
              c.   Automobile dealerships may remain open only to operate repair shops and/or auto
                   parts supply stores. Showroom facilities shall be closed, and on-premise sales
                   activities shall cease.

      5.   Swimming pools and hot tubs to close. The following facilities shall be closed to all
           persons: All swimming pools, spas, hot tubs, saunas, steam rooms and similar facilities,
           except those located at a single-family residence, which shall be used only by members
           of the household residing at the single-family residence.


                                                     2
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 23 of 33 Page ID #:172




      6.       Campgrounds and RV parks to close. All public and private campgrounds and
               recreational vehicle (RV) parks are to close, except that persons who certify that their
               RV is their primary residence may be permitted to stay in the RV park. All persons
               residing in an RV shall comply with all Orders otherwise applicable to residents.

      7. Admittance to long-term        care facilities. Long-Term Care Facilities may not refuse to
               admit any person who has been diagnosed with or treated for COVID-19 after that person
               has been discharged from a health care facility and approved for admittance to a Long-
               Term Care Facility by the Ventura County Public Health Department.

                  a.    For purposes of this section, "Long-Term Care Facility" means a long-term care
                       facility, skilled nursing facility, intermediate care facility, congregate living health
                       facility, nursing facility, hospice facility, residential care facility for the elderly,
                       residential facility, or community care facility as defined in Health and Safety
                       Code sections 1250, 1502,1503.5 and 1569, and regulations promulgated
                       thereunder, as they may be amended from time to time.

      8.       Door-to-door solicitations must cease. Door-to-door solicitations, whether for purposes
               of sales of goods or services, charitable contributions, signature-gathering or any other
               commercial or noncommercial purpose, do not constitute Essential Activities or Essential
               Businesses pursuant to the Order dated March 20,2020, and, if currently occurring, are
               occurring in violation of that Order and shall immediately cease.

      9.       Retail food and beverage facilities. The Public Health Officer recognizes the authority of
                                                                                ooCoronavirus
               the Ventura County Environmental Health Division as stated in                  COVID-l9
               Guidance for Food Facilities," and strongly advises all food and beverage facilities to
               comply with the guidance.
                                                                      oobusinesses"
      10.      Definition of businesses. The terms'obusiness" and                   as used in this Order
               and the Orders dated  March    17,2020,  and March   20,2020,  include any for-profit, non-
               profit or educational entities (including sole proprietorships, corporations, firms,
               partnerships, limited liability companies, joint stock companies, associations and other
               organizations of persons), regardless of the nature of their services or the functions they
               perform.

      1   1.   Violation may constitute unfair compctition. Any pcrson that, aftcr notice, operates,
               managgs, maintains or occupies, or continues to operate, manage, maintain or occupy,
               any business in violation of this Order, the Order dated March 17,2020, or the Order
               dated March 20,2020, may, in addition or in the alternative to any other civil and
               criminal penalties allowed by law, be subject to liability under the Unfair Competition
               Law (chapter 5 of part 2 of division 7 of the Business and Professions Code, commencing
               at section 17200), and subject to civil penalties and other relief as provided therein, for
               each act or practice in violation of the Orders, or any of them.




                                                          3
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 24 of 33 Page ID #:173



      12.   Compliance. The violation of any provision of this Order constitutes a threat to public
            health. Pursuant to Government Code sections 26602 and 4160I and Health and Safety
            Code section 101029, the Health Officer requests that the Sheriff and all chiefs of police
            in the County ensure compliance with and enforce this Order.

      13. Effective date and     time. This Order shall become effective and operative at 11:59 p.m.
            on March 3I,2020, and will continue to be in effect until 11:59 p.m. on April 19,2020,
            or until it is extended, rescinded, superseded or amended in writing by the Health Officer

      14. Continuing assessment. The Health     Officer will continue to assess the quickly evolving
            situation regarding the spread of COVID-19,may issue additional orders related to
            COVID-19 and will review this Order within two weeks of its effective date.

      15. Copies    of Order. Copies of this Order shall promptly be: (1) made available at the
            County of Ventura Public Health Office, 2240 East Gonzalez Road, Suite 210, Oxnard,
            California, 93036; (2) posted on the County Public Health Department website (available
            at$llu.vqbga.olg&h); and (3) provided to any member of the public requesting a copy
            of this Order.

      16. Severability.  If any provision of this Order or the application thereof to any person or
            circumstance is held to be invalid by a court of competent jurisdiction, the remainder of
            the Order, including the application of such part or provision to other persons or
            circumstances, shall not be affected and shall continue in full force and effect. To this
            end, the provisions of this Order are severable.



   IT IS SO ORDERED:



    fla*rui^V*;o,
          M.b
   Rbbert Le,rin,
                                                                         Dated: March    9f     ,ZOZO

   Ventura County Health Officer




                                                      4
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 25 of 33 Page ID #:174




                          Exhibit 5
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 26 of 33 Page ID #:175
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 27 of 33 Page ID #:176
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 28 of 33 Page ID #:177
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 29 of 33 Page ID #:178
Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 30 of 33 Page ID #:179




                         Exhibit 6
                                                                         TLP:WHITE
   Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 31 of 33 Page ID #:180




GUIDANCE ON THE ESSENTIAL
CRITICAL INFRASTRUCTURE
WORKFORCE
                                                                      March 28, 2020

           Read the Guidance on the Essential Critical Infrastructure Workforce




     MEMORANDUM ON IDENTIFICATION OF ESSENTIAL CRITICAL
     INFRASTRUCTURE WORKERS DURING COVID-19 RESPONSE



FROM:         Christopher C. Krebs

              Director

              Cybersecurity and Infrastructure Security Agency (CISA)



As the Nation comes together to slow the spread of COVID-19, on March
16th the President issued updated Coronavirus Guidance for America that
highlighted the importance of the critical infrastructure workforce.
TheCase
     Cybersecurity     and Infrastructure Security Agency (CISA) executes the
          2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 32 of 33 Page ID #:181
Secretary of Homeland Security’s authorities to secure critical infrastructure.
Consistent with these authorities, CISA has developed, in collaboration with
other federal agencies, State and local governments, and the private sector, an
“Essential Critical Infrastructure Workforce” advisory list. This list is intended
to help State, local, tribal and territorial officials as they work to protect their
communities, while ensuring continuity of functions critical to public health
and safety, as well as economic and national security. Decisions informed by
this list should also take into consideration additional public health
considerations based on the specific COVID-19-related concerns of particular
jurisdictions.

This list is advisory in nature. It is not, nor should it be considered, a
federal directive or standard. Additionally, this advisory list is not
intended to be the exclusive list of critical infrastructure sectors,
workers, and functions that should continue during the COVID-19
response across all jurisdictions. Individual jurisdictions should add
or subtract essential workforce categories based on their own
requirements and discretion.

The advisory list identifies workers who conduct a range of operations and
services that are typically essential to continued critical infrastructure viability,
including staffing operations centers, maintaining and repairing critical
infrastructure, operating call centers, working construction, and performing
operational functions, among others. It also includes workers who support
crucial supply chains and enable functions for critical infrastructure. The
industries they support represent, but are not limited to, medical and
healthcare, telecommunications, information technology systems, defense,
food and agriculture, transportation and logistics, energy, water and
wastewater, law enforcement, and public works.
State, local, tribal, and territorial governments are responsible for
    Case 2:20-cv-02927-CBM-AS Document 20-7 Filed 04/14/20 Page 33 of 33 Page ID #:182
implementing and executing response activities, including decisions about
access and reentry, in their communities, while the Federal Government is in a
supporting role. Officials should use their own judgment in issuing
implementation directives and guidance. Similarly, while adhering to relevant
public health guidance, critical infrastructure owners and operators are
expected to use their own judgement on issues of the prioritization of business
processes and workforce allocation to best ensure continuity of the essential
goods and services they support. All decisions should appropriately balance
public safety, the health and safety of the workforce, and the continued
delivery of essential critical infrastructure services and functions. While this
advisory list is meant to help public officials and employers identify essential
work functions, it allows for the reality that some workers engaged in activity
determined to be essential may be unable to perform those functions because
of health-related concerns.

CISA will continue to work with our partners in the critical infrastructure
community to update this advisory list if necessary as the Nation’s response to
COVID-19 evolves.

Should you have questions about this list, please contact CISA at
CISA.CAT@cisa.dhs.gov.

Attachment: “Guidance on the Essential Critical Infrastructure Workforce:
Ensuring Community and National Resilience in COVID-19 Response Version
2.0”
Expand All Sections


THE IMPORTANCE OF ESSENTIAL CRITICAL
INFRASTRUCTURE WORKERS
CONSIDERATIONS FOR GOVERNMENT AND
BUSINESS
